DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The closest prior art of record is Notaro (US 5,934,081) which discloses a filling station having a supply (1) of liquid hydrogen, a vaporizer (3), a storage system (21), and a pump (2).  The limitations of claims 7 and 13 defining the method steps of transferring gaseous hydrogen to a storage system at ambient temperature without use of a compressor, wherein the gas storage tank from among the plurality of gas storage tanks having the lowest pressure capacity rating receives boil-off gases from the vaporizer during filling of the vaporizer with liquid hydrogen, and wherein the liquid pump pressurizes the liquid hydrogen in the vaporizer to no more than 20% of the pressure capacity rating of the gas storage tank from among of the plurality of gas storage tanks having the highest pressure capacity rating, as within the context of the present application and all of the other limitations of claims 7 and 13 respectively, define a claim scope that is not anticipated and not obvious from the prior art of record.  These distinguishing features of claims 7 and 13 result in the advantages disclosed in paragraphs 0006, 0007, 0011 of the specification and therefore are not arbitrary, routine, or otherwise obvious.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799